IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                       DIVISION ONE
                                                                                  181 Wn.2d 598, 334 P.3d 1088 (2014) (plurality opinion). We now lift the

stay and affirm based on our recent decision in State v. Filitaula,    Wn. App.           ,

339 P.3d 221, 222 (2014) (exercise of challenges for cause in writing did not

constitute a courtroom closure and did not implicate public trial right where form

containing written challenges was filed in court record); see also State v. Dunn, 180

Wn. App. 570, 575, 321 P.3d 1283 (2014), review denied, 181 Wn. 2d 1030, 340
P.3d 223 (2015); State v. Love, 176 Wn. App. 911, 920, 309 P.3d 1209 (2013),

review granted. 181 Wn.2d 1029, 340 P.3d 228 (2015).
No. 69283-9-1/2




      We lift the stay and affirm.

                                     FOR THE COURT:



                                        041J
                                           Meckel, f.

                                       /Li*t^A,